Name: Commission Regulation (EEC) No 2552/81 of 26 August 1981 on the arrangements for imports into the Benelux countries of outer garments originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 81 Official Journal of the European Communities No L 249/5 COMMISSION REGULATION (EEC) No 2552/81 of 26 August 1981 on the arrangements for imports into the Benelux countries of outer garments originating in Poland HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the category of products originating in Poland specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/8 1 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of outer garments (category 83), originating in Poland, have exceeded the level referred to in paragraph 3 of the said Article ; Whereas, as a result of the consultations held on 6 April 1981 , it is desirable to make the products in question subject to quantitative limitation for the years 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Poland between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 shipped from Poland to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Poland to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Poland on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1981 . For the Commission Edgard PISANI Member of the Commission (') OJ No L 365, 27. 12. 1978, p . 1 . O OJ No L 98 , 9 . 4. 1981 , p . 1 . No L 249/6 Official Journal of the European Communities 2. 9 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 1982 83 60.05 All a) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11)11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres BNL tonnes 130 140